                                                                                       FILED
                                                                              2019 Mar-07 PM 12:30
                                                                              U.S. DISTRICT COURT
                                                                                  N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        EASTERN DIVISION
PHILLIP HUGH JACKS,                       )
                                          )
      Petitioner,                         )
                                          )
v.                                        )   Case No. 1:18-cv-01881-ACA-SGC
                                          )
SHERIFF JIMMY KILGORE,                    )
                                          )
      Respondent.                         )

                          MEMORANDUM OPINION
      Petitioner filed a pro se petition for writ of habeas corpus pursuant to 28

U.S.C. § 2241. As grounds for relief, he claims, among other things, that he did

not commit the crime with which he was charged and he asks this court to “dismiss

[his] charge.” (Doc. 1 at 9). On January 31, 2019, the magistrate judge entered a

report recommending that the court dismiss Petitioner’s claims without prejudice

as premature. (Doc. 7). Although he was advised of his right to file objections

within fourteen days, Petitioner has not responded to the report and

recommendation.

      After careful consideration of the record in this case, the court ADOPTS the

report of the magistrate judge and ACCEPTS her recommendations. Accordingly,

the court finds Petitioner’s claims are due to be dismissed without prejudice as

premature.

      The court will enter a separate order consistent with this opinion.
DONE and ORDERED this March 7, 2019.



                       _________________________________
                       ANNEMARIE CARNEY AXON
                       UNITED STATES DISTRICT JUDGE
